DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 06/29/2022.
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with JUSTIN I. KING on 07/28/2022.The application has been amended as follows: 
	Regarding claim 6, line 2, after the phrase “comparator”, please  add a period –“.”--

Allowable Subject Matter
4. 	Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 
Nakase et al. (“Nakase”, US Pub 2013/0069613) teaches (Fig. 2-3; Para 41-82) a voltage converter capable of operating in one of a synchronous mode and an asynchronous mode (it is well known and understood that, during Synchronous mode switching operation takes place at the same time vs. Asynchronous mode switching operation takes place at different time; Para 15, 40-55) according to an input voltage (Fig. 2-3; Vin; para 43-47) of an input terminal (Fig. 2-3; i.e. node 15; para 43-47), the voltage converter (i.e. Fig. 2-3; boost/step-up) comprising: a voltage detector (i.e. Fig. 2-3; 40, 50) configured to generate a detection result (output of 40, 50 being used in CMP2 to control 30) according to the input voltage (Vin is detected by 40) of the input terminal (i.e. Fig. 2-3; input node 15); a switch control circuit (i.e. Fig. 2-3; 30, CMP1-2) configured to receive the detection result (output of 40, 50, used in CMP2) and an output voltage (Same Vout detected on terminal 16) of an output terminal (i.e. Fig. 2-3; output node 16) thereby generate (i.e. Fig. 3; using 30, 22; para 43-47 and 78-82) a first switch control signal (i.e. 30 driving 1st switch; para 43-47 and 78-82) and a second switch control signal (i.e. when 22 takes over and receiving 30’s output to drive 2nd switch; para 43-47 and 78-82); a first switch (i.e. Fig. 2-3; 1st switch n-type n_dr vs. 2nd or synchronous element, such as diode 12 or p-type p_sw) configured to be intermittently turned ON (i.e. n_dr = on) according to (using 30, 22) the first switch control signal (i.e. 30 driving switch n_dr) in the synchronous mode (during an overlap period, in which ‘p_sw=on’ and ‘n_dr is still on (i.e. when transitioning to off, right before having 22 taking over to ensure non-overlapping control. In another word, Fig. 2 shows similar driving control where 22 is not necessary to use); Para 45, 47) and the asynchronous mode (during Asynchronous mode p_sw=off and n_dr=ON, using 22’S operation; Para 44, 46); a second switch (i.e. Fig. 2-3; 1st switch n-type n_dr vs. 2nd or synchronous element, such as diode 12 or p-type p_sw) configured to be intermittently turned ON according to (using 30, 22) the second switch control signal in the synchronous mode (during an overlap period, in which ‘p_sw=on’ and ‘n_dr is still on (i.e. when transitioning to off, right before having 22 taking over to ensure non-overlapping control); Para 45, 47) and to be turned OFF according to the second switch control signal in the asynchronous mode (during Asynchronous mode p_sw=off and n_dr=ON, using 22’S operation; Para 44, 46), wherein the first switch and the second switch are NOT turned ON simultaneously (i.e. during Asynchronous mode, when p_sw=off and n_dr=ON, using 22’S operation to ensure non-overlap complementary switching operation); and an energy storage circuit (i.e. Fig. 2-3; 11, 13; Para 43-47) electrically connected to the input terminal (input node 15 coupling Vin; Para 43-47) and the output terminal (output node 16 coupling Vout; Para 43-47), and the energy storage circuit (11, 13) configured to store and release energy according to on-off states (using 20A) of the first switch and the second switch (i.e. 1st switch n-type n_dr vs. 2nd switch p-type p_sw) and thereby adjust the output voltage (output node 16 coupling Vout) according to the input voltage (input node 15 coupling Vin).
Moreover, Lin (US Pub 2012/0243275) teaches (Fig. 6; Para 22-25) a voltage converter (6000 AC-DC converter) capable of operating in one of a synchronous mode and an asynchronous mode (switch control circuit has the ability to control both SW1 & SW2 aren’t being simultaneously OFF (meaning  both can be ON), or either one of the SW1 or SW2 being selectively ON; Para 24, 27-28) according to an input voltage (SA) of an input terminal (SA’s output terminal connecting SW1, SW2), the voltage converter (AC-DC converter) comprising: a voltage detector (i.e. 6300, 6400) configured to generate a detection result (VR1, VR2) according to the input voltage (SA) of the input terminal; a switch control circuit (3200) configured to generate a first switch control signal (S1) and a second switch control signal (S2) according to the detection result (i.e. VR1, VR2) and a sensing voltage (i.e. VS1, VS2); a first switch (SW1) configured to be intermittently turned ON according to the first switch control signal (S1) in the synchronous mode and the asynchronous mode (switch control circuit can control both SW1 & SW2 aren’t being simultaneously OFF (meaning both can be ON), or either one of the SW1 or SW2 being selectively ON; Para 24, 27-28); a second switch (SW2) configured to be intermittently turned ON according to the second switch control signal (S2) in the synchronous mode and to be turned OFF according to the second switch control signal (S2) in the asynchronous mode (switch control circuit has the ability to control both SW1 & SW2 aren’t being simultaneously OFF (meaning  both can be ON), or either one of the SW1 or SW2 being selectively ON; Para 24, 27-28), wherein the first switch (sw1) and the second switch (SW2) are not turned on simultaneously (i.e. during asynchronous mode, OR often during small window of ‘overlap period’, during transitioning between two modes (switch control circuit can control both SW1 & SW2 aren’t being simultaneously OFF (meaning both can be ON), or either one of the SW1 or SW2 being selectively ON; Para 24, 27-28)); and an energy storage circuit (L1, L2, C1, 6300) electrically connected to the input terminal (SA’s input terminal) and the output terminal (terminal connecting Rload), and the energy storage circuit (L1, L2, C1, 6300) configured to store and release energy according to on-off states of the first switch (SW1) and the second switch (SW2) and thereby adjust the output voltage (Voltage that is connected to Rload terminal) according to the input voltage (SA and it’s terminal connecting to 3100).
And Wood (US Pub 2006/0198172) teaches (Fig. 5; abstract and Para 58-63) a switch control circuit (i.e. PWM Driver/regulator control) configured to generate two corresponding switch control signals (Drive outputs) according to the detection result (AC input voltage) and an output voltage of an output terminal (i.e. load_BUS feedback).
However, Nakase and Lin and Wood fail to teach “a second switch configured to be intermittently turned on according to the second switch control signal in the synchronous mode and to be turned off according to the second switch control signal in the asynchronous mode, wherein the first switch and the second switch are different kinds of transistors and are not turned on simultaneously; and the output voltage is adjusted without using the second switch in the asynchronous mode” .
Claims 2-14 are depending from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Rosu-Hamzescu (US Pub 2014/0253086) teaches asynchronous and asynchronous mode for a buck converter’s two switches. However, does not teach voltage detection, especially energy storage element connection with other elements, nor it would be obvious to combine with found prior arts.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839